...-   ......,.,
                                                                                                                                                                     3
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of l



                                                 UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November l , l 987)
                                                 v.

                                 Filimon Garcia-Vargas                                       CaseNumber: 3:19-mj-21838

                                                                                             Jesus Mosgueda
                                                                                             Defendant's Attorney


           REGISTRATION NO. 74793298
           THE DEFENDANT:
            IZI pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




              0 was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          ,Title & Section                   Nature of Offense                                                                  Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        I

              0 The defendant has been found not guilty on count(s)
                                                                                      ~-------------------

              0 Count(s)                                                                      dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                            °3   TIME SERVED                            0                                          days

              IZI Assessment: $ l 0 WAIVED IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              0 Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines , restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                      Tuesday, May 7, 20 l 9
                                                  . - - - - - ________D
                                                                      ~ ate of I!J1position of Sentence

                                                                 ~~·1      ~,-.,
                                                                b~ff_.Jt: u
            Received                    f


                         DUS
                                                                MAY 0 7 2019                    ORABI!E ROBERT N. BLOCK
                                                                                              ITED STA TES MAGISTRATE JUDGE
                                                       CLE RK, U. S. Di21R ICT COURT
                                                  SOUTHER;~ DISTRICT OF CALIFORNIA
                                                  BY                                DEPUTY
            Clerk's Office Copy                                                                                                           3: l 9-mj-21838
